[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                            No. 06-10915                     SEPTEMBER 7, 2006
                        Non-Argument Calendar                 THOMAS K. KAHN
                                                                  CLERK
                      ________________________

                  BIA Nos. A96-270-090 & A96-270-091

ESTHER AVALOS,
MAURO HUCULAK,

                                                      Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                      Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (September 7, 2006)

Before TJOFLAT, ANDERSON and BIRCH, Circuit Judges.

PER CURIAM:
      Petitioners, mother and son, are natives and citizens of Argentina. They

were admitted into the United States in 2001 under the Visa Waiver Program.

Petitioner Avalos, acting for herself and her son, applied for asylum, withholding

of removal, and Convention Against Torture (“CAT”) relief. An Immigration

Judge (“IJ”) heard her application and denied relief for three reasons. First, the

application was frivolous. See Administrative Record at 45. Second, the asylum

claim had been “fabricated solely for the purpose of obtaining some sort of

immigration benefit in this country and ha[d] nothing to do with politics and

everything to do with . . . economic problems.” Id. at 46. Third, the application

was generic, undetailed, and unspecific. Id.

      Petitioners appealed the IJ’s decision to the Board of Immigration Appeals

(“BIA”). The BIA affirmed without opinion and stated that the IJ’s decision was

the final agency determination. Petitioners thereafter moved the BIA to reconsider

its decision. They argued that they had established eligibility for asylum and

withholding of removal. In essence, they asked the BIA to re-weigh the evidence.

The BIA denied reconsideration, finding “no basis for reconsideration.”

Petitioners then filed the instant petition for review, contending that the BIA had

abused its discretion in denying reconsideration.

      We review the BIA’s denial of a motion for reconsideration for an abuse of

discretion. Assa'ad v. United States Attorney General, 332 F.3d 1321, 1340-41
                                           2
(11th Cir. 2003). The BIA abuses its discretion when its decision “provides no

rational explanation, inexplicably departs from established policies, is devoid of

any reasoning, or contains only summary or conclusory statements.” Mickeviciute

v. INS, 327 F.3d 1159, 1162 (10th Cir. 2003) (quotations omitted).

      After the BIA has affirmed an IJ’s order of removal, the alien may seek

reconsideration on the ground that the BIA has made a legal or factual error. See

INA § 240(c)(6); 8 U.S.C. § 1229a(c)(6); 8 C.F.R. § 1003.2(b)(1). A motion for

reconsideration must specify the errors of law or fact in the previous order and be

supported by pertinent authority. 8 U.S.C. § 1229a(c)(6)(C). “A motion that

merely republishes the reasons that had failed to convince the tribunal in the first

place gives the tribunal no reason to change its mind.” Ahmed v. Ashcroft, 388

F.3d 247, 249 (7th Cir. 2004) (noting that a motion to reconsider “‘is a request that

the [BIA] reexamine its decision in light of additional legal arguments, a change of

law, or perhaps an argument or aspect of the case which was overlooked’” (citation

omitted).

      The BIA did not abuse its discretion in denying Petitioners’ motion for

reconsideration because the BIA did not make a legal or factual error in affirming

the IJ’s decision.1 The record supports the affirmance because Petitioners

presented no specific evidence that their family suffered past persecution. Both

      1
          Petitioners fail to point out any legal or factual error in the BIA affirmance.
                                                   3
Petitioner Avalos’s application and testimony referenced threats from politically-

minded delinquents but failed to explain the delinquents’ political affiliations or

their motivation for attacking the family. Further, Petitioner Avalos did not state

what her family’s political beliefs were and how these beliefs put them in danger of

persecution. Lastly, she provided no dates or specific details regarding any threats

or physical attacks by these delinquents. Lastly, she points to no legal or factual

error made by the BIA in denying the motion for reconsideration.

      PETITION DENIED.




                                           4